1. The accusation charged the defendant with a violation of the Code, § 26-6502, in that he "did keep, maintain, and operate a lottery known as the `number game' for the hazarding of money." It was the purpose of the act of 1877 (Ga. L. 1877, p. 112, Code, § 26-6502), "to suppress lotteries by making it an offense to maintain or carry on one, or to do any of the several acts entering into the conduct of such a business; and the statute was framed, doubtless, with a view to reach all persons who might carry on, or participate in carrying on the forbidden enterprise." Henderson v. State, 95 Ga. 326
(2), 328 (22 S.E. 537). Held, that the number of lottery tickets found in the possession of the defendant, together with the time, place, and manner of explanation of that possession, coupled with other evidence, authorized the jury *Page 303 
to find that the defendant participated in the carrying on of the forbidden enterprise.
2. The special assignments of error in the petition for certiorari are without merit, and the judge did not err in "overruling and dismissing" the certiorari.
Judgment affirmed. Broyles, C. J., and Gardner, J.,concur.
                         DECIDED JUNE 20, 1944.